DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 25-26 recite the limitation “the center of gravity of said trailing supporting member is in a side of said image forming unit than the rotational center with respect to the horizontal direction”.  It’s unclear what is meant by “in a side of the image forming unit than the rotational center”.  A term appears to be missing.
For examination purposes, the examiner is interpreting the claim to be “in a side closer to said image forming unit than the rotational center with respect to the horizontal direction” as shown by Applicant’s FIGS. 3a, 4a, 5a, 6a.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Masanobu et al. EP 2014588 A2 (hereinafter “Masanobu”) in view of Kuno et al. US 2017/0227911 A1 (hereinafter “Kuno”).
Regarding claim 1, Masanobu teaches an image forming apparatus (FIG. 1) comprising:
a casing (1) configured to accommodate an image forming unit forming an
image on a sheet;
a manual feeder tray (10) provided on a side portion of said casing and configured to support the sheet;
a trailing edge supporting member (20, embodiment of FIGS. 11, 12A, 12B) provided above said manual feeder tray with respect to a vertical direction, said trailing edge supporting member being used in a case in which a long sheet longer than a standard size sheet is placed on said manual feeder tray and said trailing edge supporting member supporting a trailing edge portion of the long sheet of which a leading edge portion is supported by said manual feeder tray; and

wherein said trailing edge supporting member is configured to rotate
about a shaft (21) extending in a sheet width direction perpendicular to the feeding
direction as a rotational center between a usage position and a retraction position,
wherein the usage position (FIG. 12A) is a position where the long sheet to be used is supported and a center of gravity of said trailing supporting member is apart from said image forming unit than the rotational center with respect to a horizontal direction perpendicular to the vertical direction and the sheet width direction, and
wherein the retraction position (FIG. 12B) is a position where said trailing supporting member is retracted when the long sheet to be used is placed on said manual feed tray.  
Masanobu teaches the claimed invention except wherein, in the retraction position, the center of gravity of said trailing supporting member is in a side of (closer to) said image forming unit than the rotational center with respect to the horizontal direction and said trailing edge supporting member maintains an attitude thereof by its own weight.  Instead, Masanobu teaches to use a magnet (22) to hold the trailing supporting member at the retraction position.



 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Masanobu’s trailing edge support member to lean on side of the image forming unit by making the center of gravity closer to the side of the image forming unit than the rotation center as taught by Kuno in order to allow a user to easily move the trailing edge support member to the retraction position and maintaining the retraction position by own weight of the trailing edge support member, thereby reducing parts required (no magnet or other holding mechanism) to hold the trailing edge supporting member in the retraction position.
Regarding claim 2,  Masanobu teaches wherein said trailing edge supporting member is provided on the side portion of said casing (refer to FIG. 1).
Regarding claim 8, the combination of Masanobu and Kuno teaches a contacting portion (Kuno’s contact portion of 2, in FIG. 14) configured to restrict rotation of said trailing edge supporting member by contacting said trailing edge supporting member positioned in the retraction position.
	Regarding claim 9, wherein said manual feeder tray supports the leading edge portion of the long sheet by contacting the first surface of the long sheet, and wherein said trailing edge supporting member supports the trailing edge portion of the long sheet 
	Note:  While FIG. 1 of Masanobu shows manual feeder tray (10) supporting and contacting a first surface and the trailing edge supporting member contacting the first surface (instead of a second surface as claimed), the examiner takes the position that Masanobu teaches the structure that is capable of performing the function as claimed (requiring first surface of a sheet to contact the manual feeder tray and a second surface, opposite the first surface, of the sheet to contact the trailing edge supporting member, refer to MPEP 2114).
6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Masanobu view of Kuno, and further in view of Mizuno et al. US 2005/0220519 A1 (hereinafter “Mizuno”).
	Regarding claim 3, Masanobu fails to explicitly teach wherein said side portion includes a manual feeder door (though it does appear from FIG. 1 of Masanobu that 10 and 20 are attached to an openable portion of the image forming apparatus 1) for opening a transport path through which the long sheet is transported, and said manual feeder tray and said trailing edge supporting member are provided on said manual feeder door.
	Mizuno teaches the known concept of attaching a manual feeder tray (5) to a manual feeder door (1a, 1c, refer to para. [0036]) in order to allow a user open the door for removing a paper jam or for maintenance of the image forming apparatus.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Masanobu’s image forming apparatus with a .  
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Masanobu view of Kuno, and further in view of Sugizaki et al. US 7,992,865 (hereinafter “Sugizaki”).
Regarding claims 4 and 5,  Masanobu fails to explicitly teach 
wherein said trailing edge supporting member is formed of a metallic wire material, and
wherein said trailing edge supporting member is formed of one wire material and both ends of said wire material constitutes said rotational shaft, and wherein in a state in which said trailing edge supporting member is positioned at the usage position, a part between said both ends of said wire material is bent so as to be a supporting portion for supporting said trailing portion.
Sugizaki et al. teaches the well-known concept of using metallic wire material (101, wire rod) for a sheet supporting member.  Both ends of said wire material constitutes a rotational shaft (103), and wherein in a state in which said trailing edge supporting member is positioned at the usage position, a part between said both ends of said wire material is bent so as to be a supporting portion for supporting said trailing portion.
.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Masanobu view of Kuno, and further in view of Suzuki US 2017/0015511 (hereinafter “Suzuki”).
Regarding claim 7, Masanobu fails to explicitly teach a locking portion configured to hold said trailing edge supporting member at the usage position by contacting said trailing edge supporting member positioned in the usage position from below.
Suzuki teaches the known concept using a locking portion (120a) that makes contacts with a tray (1) in order to hold the tray in a usage position (open state, para. [0057]).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Masanobu’s image forming apparatus with a locking portion as taught by Suzuki as an alternative means of reliably holding the tray in a usage position.
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/           Primary Examiner, Art Unit 3653